United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3849
                                   ___________

                                      *
Barbara Kehr,                         *
                                      *
             Appellant,               * Appeal from the United States
                                      * District Court for the
      v.                              * District of Nebraska.
                                      *
Principal Life Insurance Company,     * [UNPUBLISHED]
                                      *
             Appellee.                *
                                      *
                                 ___________

                             Submitted: September 7, 2011
                                Filed: September 8, 2011
                                 ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Barbara Kehr appeals the district court’s1 adverse grant of summary judgment
in her disability-discrimination action. After careful de novo review, see Murphy v.
Mo. Dep’t of Corr., 372 F.3d 979, 982 (8th Cir. 2004), this court affirms. Kehr was
not a qualified individual because she admitted she could not perform the essential
functions of her job, see Wisbey v. City of Lincoln, Neb., 612 F.3d 667, 672-73 (8th


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
Cir. 2010). Kehr’s pretext argument fails because she failed to present a prima facie
case of discrimination.

      This court affirms. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-